Citation Nr: 1530261	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

3. Entitlement to nonservice-connected death pension benefits.

4. Entitlement to burial benefits in excess of $33.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.  The Veteran died in March 2012.  The appellant is the Veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 administrative decision and a September 2012 rating decision both of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran died in March 2012; the immediate cause of death was injuries caused by motor vehicle accident.

2. At the time of the Veteran's death he was service-connected for posttraumatic stress disorder (PTSD) and in receipt of total disability based on individual unemployability (TDIU).

3. A preponderance of the evidence is against a finding that the Veteran's service-connected PTSD was either a principal or contributory cause of his death. 

4. The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 40 years after his separation from active duty service, and he was not a former prisoner of war (POW).

5. The appellant's annual income exceeds the applicable maximum annual pension rate.

6. VA authorized and paid burial benefits for burial and funeral expenses for the deceased Veteran in the amount of $300.00.  

7. Of the $300.00 paid, $33.00 was paid to the appellant in recognition of the proportion of overall burial and funeral expenses she paid.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).

2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

3. The criteria for entitlement to nonservice-connected VA death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. § 3.3, 3.262, 3.271, 3.272, 3.273 (2014).

4. Entitlement to a burial benefits in excess of $33.00 is not warranted.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1705 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court discussed the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime. The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In correspondence to the appellant, dated in July 2012, VA informed the appellant of what evidence was required to substantiate her claim for service connection for the cause of the Veteran's death, DIC, and nonservice-connected death pension.

In regards to burial benefits, it appears from the record that the appellant understands how to substantiate a claim for burial benefits as she has been granted such benefits.  She now disagrees with the amount awarded.  The record does not reflect, and the appellant has not contended, that further notice is warranted or that she has been prejudiced by any lack of prior notice.  See Shinseki v. Sanders/Simmons, 129 S.Ct 1696 (2009).

With regard to the duty to assist, the claims file contains the Veteran's death certificate, marriage certificate, service treatment records (STRs), VA treatment records, funeral related invoices, the results of a Social Security Administration inquiry, and the statements of the appellant in support of the claim.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  

The Board notes that the appellant has submitted two VA Form 21-4142 indicating who her medical insurers are and where she has received medical treatment.  These records have not been obtained as evidence of medical treatment of the appellant is not relevant to the instant claims.  Evidence of unreimbursed medical expenses is relevant to the claim for death pension benefits, but the appellant has not indicated that she has such expenses.  The appellant completed a VA Form 21-534, which includes Section IX detailing the importance of reported unreimbursed medical expenses, among other expenses; however, the appellant (or representative) wrote "DIC ONLY" and detailed no expenses.  Additionally, the November 2013 Statement of the Case includes a specific note that unreimbursed medical expenses can be deducted from annual income, but no information about such expenses has been submitted.  Thus, the Board finds that the appellant has been provided ample notice to submit relevant medical expenses but has not submitted any such evidence.  Under these facts, the Board finds that VA's duty to notify and assist in this aspect of the pension claim has been met.         

Here, the Board acknowledges VA has not obtained a medical opinion with respect to the appellant's claim.  However, in this case, a review of the evidence shows that there is no reasonable possibility that a disability of service origin was the principal or contributory cause of death.  The evidence of record fails to suggest such a potential relationship, as the Veteran's cause of death is trauma due to a motor vehicle accident caused by a drunk driver.  The appellant has likewise not detailed the connection between the service-connected disability and the Veteran's death.  As there is no evidence, medical or otherwise of a link between the Veteran's death and his service or service-connected disability, the Board finds that the duty to assist does not attend to obtaining an opinion in this case.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 38 U.S.C.A. § 5103A(a)(1) requires VA to make "reasonable efforts" to provide assistance when adjudicating cause of death claims. The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Service Connection for the Veteran's Cause of Death

The appellant claims service connection for the Veteran's cause of death.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

The Veteran died in March 2012.  The immediate cause of death was blunt force trauma to that head, chest, and abdomen due to a motor vehicle accident.  See April 2012 Death Certificate.  As stated by the appellant on her January 2013 VA Form 9, the motor vehicle accident was the result of a drunk driver striking the Veteran's car.  
  
At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling.  The Veteran was receiving 100 percent total disability benefits as a result of a finding of individual unemployability due to service-connected PTSD.  

As the immediate cause of the Veteran's death was trauma resulting from a motor vehicle accident, which was caused by a drunk driver, the evidence the preponderance of the evidence is against a finding that service-connected PTSD was either the principal or contributory cause of death.  

Additionally, the Board would like to note that the appellant has made no allegation, and the record does not indicate that, the Veteran suffered from a nonservice-connected condition that should have been service connected during his life time and contributed to the Veteran's cause of death.  

In summation, the Veteran died from trauma resulting from a motor vehicle accident.  This accident was caused by a drunk driver.  A review of the record does not reveal evidence suggesting that the Veteran's service-connected PTSD was either a principal or contributory cause of his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  Although the Board is wholly sympathetic to the appellant's claim, the Board can find no evidence, medical or lay, that links the Veteran's death to service or to his service-connected PTSD.  Therefore, the preponderance of the evidence is against the claim and the appellant's claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

In this case, the Veteran was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) via a March 2003 rating decision, effective December 20, 2002.  He was therefore not in receipt of a total disability rating for 10 years preceding his death in March 2012.  Moreover, the Veteran died more than 40 years after his separation from active duty service and the record does not support a finding that he was a POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Death Pension Benefits

Death pension benefits are generally available to a surviving spouse or child, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2014).  Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) as set by Congress on a yearly basis.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23.

Under the law, the maximum annual rate of improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23.  The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5).

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. §1503(a); 38 C.F.R. § 3.271(a). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, income from SSA disability benefits is included as countable income. 

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

In her own statements the appellant has indicated that her monthly income totals either $751.00 or $754.00 from Social Security.  October 2012 Notice of Disagreement, October 2012 VA Form 21-0518-1.  An inquiry with the Social Security Administration shows that as of the month of the Veteran's death the appellant started to receive a total of $754.00 from SSA.  The same inquiry reveals that the appellant's SSA income increased to a total of $766.00 in December 2012.  

The May 2012 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child VA Form 21-534 completed by the Veteran includes Section IX that details the expenses that are deductible when determining annual income.  Under this section of the application the appellant wrote "DIC ONLY" and detailed no deductible expenses.  Moreover, the November 2013 Statement of the Case includes a specific note under issue three, which discussed the fact that unreimbursed medical expenses can be deducted from annual income.  Nevertheless, no evidence of deductible expenses has been submitted besides the receipt for the $386.82 spent by the appellant on a funerary earn.

The record does not support a finding that the appellant has a dependent child, is in need of aid and attendance, or is housebound.  38 C.F.R. §§ 3.23, 3.351(b), 3.351(d)(2), (f).  In this regard, although the appellant has significant health issues, the Board has carefully considered whether there is a potential basis based on the evidence of record that the appellant would qualify for needing aid and attendance or is housebound, but can find no such basis based on this review of the evidence.  Therefore, applicable to the appellant is the MAPR for an eligible claimant, without a dependent child of $7,933.00, effective December 1, 2009.  U.S. Dep't. of Veterans Affairs, Survivors Pension Rate Tables - Effective 12/1/09, http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  The MAPR for an eligible claimant, without a dependent child was increased to $8,359.00, effective December 1, 2012.  U.S. Dep't. of Veterans Affairs, Survivors Pension Rate Tables - Effective 12/01/12, http://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.  

The $754.00 of monthly income the appellant had prior to December 2012 equals $9,048.00 annually.  Deducting the $386.82, burial expense paid by the appellant, from the $9,048.00 results in an annual income of $8,661.18.  This annual income exceeds the MAPR applicable from December 2009 till December 2012 of $7,933.00.  Both the appellant's income and the MAPR increased in December 2012.  Recalculating using the newer values shows a monthly income of $766.00, which equals $9,192.00 annually.  Deducting the $386.82, burial expense paid by the appellant, from the $9,192.00 results in an annual income of $8,805.18.  This annual income exceeds the MAPR applicable as of December 2012.

The appellant argues she has difficulty making ends meet.  While the Board is sympathetic, it cannot be disputed that the evidence of record shows the appellant's income from SSA, even when taking burial expenses into account, exceeds the applicable maximum annual pension rate.  Thus, the Board is constrained to find her income is excessive for the receipt of pension benefits.  Therefore, the preponderance of the evidence is against the claim and the appellant's claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1700.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1704.  A burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1706.  A plot or interment allowance may be paid for a veteran who was eligible for burial in a national cemetery under 38 U.S.C.A. § 2402, but was not buried in a national cemetery or other cemetery under the jurisdiction of the U.S.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1707.  Additionally, VA will reimburse certain costs of transportation of a veteran's remains for burial in a national cemetery.  38 U.S.C.A. § 2308; 38 C.F.R. § 3.1709.  

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1703(a).  There are no other time limitations to file claims for burial benefits.  38 C.F.R. § 3.1703(a).  



As discussed in Part I, the Veteran death was not the result of a service connected condition.  His death certificate indicates that his death did not occur while admitted to a VA facility.  A national gravesite locator search reveals he was buried in a national cemetery.  A September 2013 contact with Mizell Funeral Home shows the cost of transporting the Veteran's remains to a national cemetery were paid by party besides the appellant.  However, the Veteran was in recipit of compensation at the time of his nonservice-connected death, therefore, under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding $300 to cover funeral and burial expenses. 

In this case, the total burial expenses included $368.82 paid to Britton Funeral Home, for a funerary urn, and $2,888.00 paid to Mizell Funeral Home, for other expenses.  An April 2012 receipt from Britton Funeral Home indicates that the appellant paid the $368.82.  A September 2012 VA contact with Mizell Funeral Home indicates that the entirety of the $2,888.00 was paid in full by a party besides the appellant.  Therefore, the total amount of funeral expenses is $3,256.82, of which $368.82 was paid by the appellant.  

Reimbursement for funeral and burial expenses cannot exceed $300.00 pursuant to 38 U.S.C.A. § 2302(a).  The Veteran's total funeral and burial expenses exceed this amount and two different individuals have paid a portion of that total.  Therefore, the issue becomes how to appropriately distribute the $300.00.  The Board finds it appropriate that the $300.00 be paid in proportion to the amount of the overall total of funeral and burial expenses paid by each party.    

The overall funeral and burial expenses totaled $3,256.82.  The $368.82 paid by the appellant represents 11 percent (round to the nearest whole percent) of that overall total.  As such, the Board finds the appellant is entitled to 11 percent of the $300.00 or $33.00.  Thus, the appellant is not entitled to burial benefits in excess of $33.00.   

In summation, the Board finds that it is legally precluded from granting reimbursement of burial and funeral expenses for the deceased Veteran in excess of $300.  38 U.S.C.A. §2302(a).  In total that amount has been granted; however, in order to guarantee a fair distribution of such benefits only $33.00 has been paid to the appellant in recognition of her contribution to the overall burial and funeral expenses.  




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to death pension is denied.

Entitlement to burial benefits in excess of $33.00 is denied.  





____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


